Case: 16-10538      Document: 00513897905         Page: 1    Date Filed: 03/06/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals

                                    No. 16-10538
                                                                                Fifth Circuit

                                                                              FILED
                                  Summary Calendar                        March 6, 2017
                                                                         Lyle W. Cayce
MARION TAITE, JR.,                                                            Clerk


              Plaintiff - Appellant

v.

CITY OF FORT WORTH TEXAS,

              Defendant - Appellee




                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:12-CV-458


Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM:*
       Marion Taite, Jr. brought this action pursuant to 42 U.S.C. § 1983
against the City of Fort Worth, Texas, asserting municipal liability in relation
to an allegedly unlawful search of his vehicle by officers of the Fort Worth
Police Department. Taite appeals pro se the district court’s grant of summary




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
      Case: 16-10538   Document: 00513897905     Page: 2   Date Filed: 03/06/2017



                                  No. 16-10538
judgment in favor of the City of Fort Worth and the denial of his motion to
compel discovery from the City. For the reasons that follow, we affirm.
I.     Background
       On July 6, 2010, Taite was arrested at his place of employment by
Officers David J. Scott, Thomas McLaughlin, and Gerald Gray of the Fort
Worth Police Department. According to Taite, the officers announced that they
had a warrant for his arrest, but did not inform him of the reason for his arrest.
Taite realized later that the arrest was in connection to his son, whom he had
removed from his estranged wife approximately twenty days earlier. After he
was taken to jail, Taite alleges that one of the officers stayed behind and
searched his unlocked car without a warrant.
       Taite filed his original complaint against the City of Fort Worth on July
6, 2012, alleging that his civil rights were violated by the warrantless search
of his vehicle. In successive amendments to the complaint, Taite added several
officers of the Fort Worth Police Department, including Scott, McLaughlin, and
Gray. All of the individual defendants were dismissed from the case on various
grounds.     In pertinent part, the district court dismissed Officers Scott,
McLaughlin, and Gray on October 28, 2014, concluding that Taite had failed
to state a claim against the officers because he pleaded no facts showing that
they searched his vehicle at all, let alone without a warrant.
II.    The City’s Motion for Summary Judgment
       In September 2015, the City filed a motion for summary judgment,
arguing that Taite had produced no evidence of a constitutional violation or
that the City had a policy, practice or custom that caused the deprivation of
his constitutional rights. On March 30, 2016, the district court granted the
City’s motion, holding that Taite had neither pled nor established an
underlying constitutional violation, barring recovery on his municipal liability
claims against the City.
                                        2
       Case: 16-10538   Document: 00513897905     Page: 3   Date Filed: 03/06/2017



                                   No. 16-10538
        We review the grant of summary judgment de novo applying the same
standard as the district court did. Haase v. Countrywide Home Loans, Inc.,
748 F.3d 624, 629 (5th Cir. 2014). Although a municipality can be liable under
§ 1983 when the allegedly unconstitutional action results from a policy or
practice that is responsible for the individual’s injury, see Monell v. Dep’t of
Soc. Services of City of New York, 436 U.S. 658, 690 (1978), it is well established
that there must be an underlying constitutional violation for there to be a claim
under Monell. Kitchen v. Dallas County, Tex., 759 F.3d 468, 483 (5th Cir.
2014).
        Taite claims that his car was illegally searched by police officers, but he
neither pled nor produced any evidence of the search, let alone that it was
illegal. Therefore, the district court properly granted summary judgment in
favor of the City based on Taite’s failure to plead or prove an underlying
constitutional violation.
III.    Taite’s Motion to Compel Discovery
        Shortly after filing his original complaint in 2012, Taite sought discovery
from the City. The City responded that his request was untimely because
discovery had not yet begun, but that it would respond once the district court
issued a scheduling order pursuant to Fed. R. Civ. P. 26. On August 5, 2014,
the court issued such a scheduling order, establishing discovery deadlines for
Taite and the City. In September 2015, after discovery had ended, Taite filed
a motion for default judgment or, in the alternative, an order compelling
discovery materials because the City had not yet responded to his discovery
requests. The City admitted that it had mistakenly failed to respond to Taite’s
2012 discovery requests due to an unintentional oversight, but it agreed to
produce the requested materials and did not object to an extension of the
discovery deadline to do so. The district court denied Taite’s motion, but
extended the discovery deadline in light of the City’s representation that it
                                         3
    Case: 16-10538     Document: 00513897905     Page: 4   Date Filed: 03/06/2017



                                  No. 16-10538
would respond to Taite’s discovery requests. The City responded on December
3, 2015. Taite sought additional discovery from the City and both parties
requested discovery extensions, which the court granted.
      On February 5, 2016, however, Taite filed a second motion for default
judgment or, in the alternative, an order compelling discovery, contending that
the City’s discovery responses were deficient. The City replied that it had
properly responded to discovery requests sent to it, to the extent they were not
objectionable. Furthermore, although Taite had attempted to serve the City
with requests for interrogatories from McLaughlin, Scott, and Gray, the City
argued that it was under no legal obligation to respond on their behalf as they
were represented by individual counsel and, in any event, they were no longer
defendants in the lawsuit. On March 29, 2016, the court denied Taite’s motion,
concluding that the City’s responses complied with the requirements of the
Federal Rules of Civil Procedure and that it had no obligation to respond to
Taite’s requests for interrogatories from McLaughlin, Scott, and Gray because,
apart from issues of service, they were no longer defendants in the lawsuit.
This order is the subject of Taite’s appeal.
      “Discovery rulings are committed to the sound discretion of the trial
court and will not be reversed on appeal unless arbitrary or clearly
unreasonable.” Outley v. Luke & Associates, Inc., 840 F.3d 212, 220 (5th Cir.
2016) (quoting McCreary v. Richardson, 738 F.3d 651, 654 (5th Cir. 2013))
(internal quotations omitted). The court did not abuse its discretion in denying
Taite’s second motion to compel. A review of the City’s responses, which it
attached to its opposition to Taite’s motion, demonstrates that it produced the
information Taite had requested to the extent that information was available
and was not subject to a proper objection. Taite’s chief complaint is with the
City’s failure to respond to his requests for interrogatories from Officers
McLaughlin, Scott, and Gray; however, as the court explained, apart from the
                                        4
    Case: 16-10538    Document: 00513897905     Page: 5   Date Filed: 03/06/2017



                                 No. 16-10538
issue of service, those individuals were no longer defendants in the lawsuit and
no response was required.
      Accordingly, we AFFIRM.




                                       5